Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23783 Filed 08/05/21 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

                    Plaintiff,
                                           Case No. 15-20652-3
        vs.
                                           HON. GEORGE CARAM STEEH
  EUGENE FISHER, D-3,

                Defendant.
  ___________________________/

          ORDER DENYING DEFENDANT’S MOTION TO VACATE
        SENTENCE PURSUANT TO 28 U.S.C. § 2255 (ECF No. 1732)

        This matter comes before the Court on defendant Eugene Fisher’s

  motion to vacate, set aside or correct his sentence under 28 U.S.C. § 2255

  (ECF No. 1732). The basis of the motion is that Fisher’s trial counsel and

  appellate counsel were ineffective. For the reasons set forth below,

  defendant’s motion is DENIED.

                        PROCEDURAL BACKGROUND

        Fisher was indicted as part of a multi-defendant RICO conspiracy

  case involving the Seven Mile Bloods street gang. Fisher’s alleged role in

  the conspiracy was that of a close associate who allowed gang members

  to store firearms at his house. The government charged Fisher with RICO

  conspiracy, attempted murder in aid of racketeering, use and carry of a
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23784 Filed 08/05/21 Page 2 of 15




  firearm in relation to a crime of violence, possession of a firearm in

  furtherance of a crime of violence, felon-in-possession of a firearm (Count

  33) and felon-in-possession of a firearm or ammunition (Count 34).

        Fisher’s trial counsel filed several pre-trial motions, including seeking

  a Franks hearing and suppression of a firearm, ammunition, and electronic

  devices recovered at Fisher’s home during the execution of a search

  warrant. (ECF No. 439; ECF No. 883). Fisher’s counsel also moved to

  preclude the government from presenting rap videos and lyrics at trial

  (ECF No. 670), and sought a severance from the other defendants for

  purposes of trial (ECF No. 1046). The Court denied each motion and

  Fisher ultimately proceeded to trial with four of his co-defendants. A jury

  convicted Fisher of the felon-in-possession counts (Counts 33 and 34) and

  acquitted him of the remaining counts. Fisher appealed and the Sixth

  Circuit affirmed his conviction and sentence. See, United States v. Fisher,

  824 Fed.Appx. 347 (6th Cir. 2020).

                           FACTUAL BACKGROUND

        The following statement of relevant facts is an edited version taken

  from the government’s responsive pleading:

              On September 25, 2015, the Federal Bureau of
        Investigation (FBI) and several other law enforcement agencies
        were surveilling the Crazy Horse strip club because they had
        information that SMB members were having a party at the club.
                                        -2-
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23785 Filed 08/05/21 Page 3 of 15




        Fisher was at the party and while he was there, he engaged in a
        text message conversation with SMB leader Billy Arnold, who let
        Fisher know that he was going to go to Fisher’s “crib” to grab his
        “hook ups”. At some point after midnight, Arnold and SMB
        member Steve Arthur, left the club and drove away in a vehicle.
        Officers attempted to stop Arnold and Arthur and a high-speed
        chase ensued. Eventually the vehicle stopped, and Arnold and
        Arthur were arrested. Upon searching the vehicle, officers
        recovered an AR-15 .223 Bushmaster rifle (“Bushmaster”), which
        was the firearm that formed the basis for one of Fisher’s
        convictions. Fisher, 824 Fed.Appx. at 350.
             . . . . On October 2, 2015, Fisher posted a message on
        Facebook to “Love Honey” stating, “[t]he Feds just took my ar that
        my bro holding.” Included with the message was [a] photograph
        showing Fisher at a table holding an “AK style rifle” and another
        person holding what appears to be an AR-15 rifle (the
        Bushmaster).
             On November 3, 2015, law enforcement obtained a search
        warrant for Fisher’s residence. On November 12, 2015, agents
        executed the search warrant and found the following items inside
        Fisher’s residence:

           •   Loaded .45 caliber Ruger semi-automatic handgun.
           •   Extended .45 caliber magazine.
           •   57 rounds of .357 caliber ammunition.
           •   21 rounds of .45 caliber ammunition.
           •   12 rounds of .38 caliber ammunition.
           •   14 rounds of .40 caliber ammunition.
           •   30 rounds of 7.62×39 ammunition.
           •   One trigger assembly.


  ECF No. 1749, PageID.23758 – 23760 (edited, citations to record and

  Facebook photograph omitted).




                                       -3-
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23786 Filed 08/05/21 Page 4 of 15




                           STANDARD OF REVIEW

        Under 28 U.S.C. § 2255, a prisoner sentenced by a federal court

  may “move the court which imposed the sentence to vacate, set aside or

  correct the sentence” based on a claim that “the sentence was imposed in

  violation of the Constitution.” 28 U.S.C. § 2255(a). To obtain relief, the

  petitioner must show there was “(1) an error of constitutional magnitude;

  (2) a sentence imposed outside the statutory limits; or (3) an error of fact or

  law that was so fundamental as to render the entire proceeding invalid.”

  United States v. Doyle, 631 F.3d 815, 817 (6th Cir. 2011) (internal

  quotation marks and citation omitted).

        To present an ineffective assistance of counsel claim under 28

  U.S.C. § 2255, defendant must show that (1) his attorney’s performance

  was objectively unreasonable and (2) this deficient performance prejudiced

  his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). In

  determining whether defense counsel’s performance was objectively

  unreasonable, “a court must indulge in a strong presumption that counsel’s

  conduct falls within the wide range of reasonable professional assistance.”

  Id. at 689. In addition, the petitioner must show prejudice, which requires

  “a reasonable probability that, but for counsel’s unprofessional errors, the

  result of the proceeding would have been different.” Id. at 694.


                                        -4-
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23787 Filed 08/05/21 Page 5 of 15




        To satisfy the prejudice requirement in the context of a trial, a

  defendant must “demonstrate a reasonable probability that the result of his

  trial would have been different but for” his trial counsel’s mistakes. Bigelow

  v. Williams, 367 F.3d 562, 570 (6th Cir. 2004). To satisfy the prejudice

  prong “in the context of ineffective assistance of appellate counsel, a

  defendant must show a reasonable probability that, but for his counsel's

  defective performance, he would have prevailed on appeal.” Mapes v.

  Tate, 388 F.3d 187, 194 (6th Cir. 2004).

                                  ARGUMENT

  I.    Trial Counsel

        A.    Stipulation that Fisher was a Convicted Felon

        At the conclusion of the evidence phase of trial, Fisher and the

  government entered into a stipulation that prior to September 26, 2015,

  Fisher had been convicted of at least one felony, that he knew he had

  been convicted of a felony, and that his conviction had not been expunged

  nor had his right to possess a firearm been restored. The government and

  Fisher also stipulated that the firearm and/or ammunition traveled in

  interstate commerce prior to the alleged possession. Fisher now argues

  that his trial counsel was ineffective for stipulating that Fisher knew he had

  previously been convicted of a crime punishable by imprisonment for more


                                        -5-
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23788 Filed 08/05/21 Page 6 of 15




  than one year, and that were it not for the stipulation he would have been

  acquitted on Counts 33 and 34 “since the jurors found the witnesses

  against him to be not credible.” (ECF No. 1732, PageID.23659).

        To convict Fisher on Counts 33 and 34, the government needed to

  prove three elements beyond a reasonable doubt: (1) that Fisher knew he

  had a prior felony conviction for a crime punishable by imprisonment for a

  term exceeding one year; (2) that Fisher thereafter knowingly possessed

  the firearm and ammunition specified in the indictment; and (3) that the

  possession was in or affecting interstate commerce. United States v.

  Simpson, 845 Fed.Appx. 403, 411 (6th Cir 2021); citing United States v.

  Davis, 577 F.3d 660, 671 (6th Cir. 2009). Fisher stipulated to the first and

  third elements, but the government still had to prove beyond a reasonable

  doubt that Fisher knowingly possessed the firearm and ammunition.

  Because the jury found Fisher guilty of Counts 33 and 34, the jurors must

  have found the evidence offered to establish possession to be credible.

        Trial counsel often stipulate that defendants charged with felon-in-

  possession offenses knew they had prior felony convictions. A common

  reason for such stipulations is to prevent the jury from hearing the details of

  the prior felony convictions. The Sixth Circuit has held that a stipulation by

  trial counsel to a defendant’s prior convictions in the face of overwhelming


                                        -6-
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23789 Filed 08/05/21 Page 7 of 15




  evidence is not unreasonable or ineffective. Stamps v. Rees, 834 F.2d

  1269, 1276 (6th Cir. 1987). In this case, had Fisher not agreed to the

  stipulation, the government would have been able to present testimony and

  admit evidence of Fisher’s two prior convictions and sentences for

  possession of cocaine.

        The Court will not second-guess counsel’s reasons for stipulating to

  an incontrovertible fact. Furthermore, Fisher cannot demonstrate prejudice.

  Had Fisher not entered the stipulation, the government would have

  presented evidence including transcripts of Fisher’s previous guilty pleas,

  sentencing transcripts and certified court records demonstrating that he

  had been previously convicted of two felonies. This evidence was shared

  with Fisher’s counsel during discovery and was sufficient to prove element

  one beyond a reasonable doubt. Fisher cannot demonstrate that the result

  of his trial would have been different had he not agreed to the stipulation.

        B.    Failure to Move for Dismissal of Count 33

        Fisher next argues that his trial counsel was ineffective because he

  failed to seek dismissal of Count 33, which involved constructive

  possession of the AR-17 Bushmaster. Fisher claims trial counsel should

  have moved to dismiss Count 33 because (1) the only evidence to support

  his conviction on Count 33 was his own alleged statements, and (2) the


                                       -7-
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23790 Filed 08/05/21 Page 8 of 15




  law does not allow a defendant to be convicted based solely on his

  uncorroborated statements.

        The statements Fisher refers to are his text and Facebook

  messages. To show that Fisher was in constructive possession of the

  Bushmaster, the government introduced text messages between Fisher

  and Arnold from September 25, 2015, indicating that Arnold had gone to

  Fisher’s house prior to the party at the Crazy Horse to “grab [his] hook

  ups.” In affirming Fisher’s convictions, the Sixth Circuit recognized that

  “[w]hen the police stopped ... Arnold and recovered the Bushmaster from

  the vehicle, the jury could infer that the Bushmaster was the weapon

  picked up from Fisher’s residence earlier that evening. The short period

  between the text messages sent around 11 P.M. and seizure of the

  Bushmaster at 2 A.M. permits this reasonable interference.” Fisher, 824

  Fed.Appx. at 356.

        The other statement introduced by the government was the

  Facebook message from Fisher to “Love Honey” that “The Feds just took

  my ar that my bro holding.” This message was accompanied by a

  “photograph of a person that looks like Fisher holding an automatic rifle

  and a second person holding what looks like an AR-15.” Fisher, 824

  Fed.Appx. at 357. The photograph supports a finding that Fisher was in


                                        -8-
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23791 Filed 08/05/21 Page 9 of 15




  constructive possession of the Bushmaster recovered during Arnold’s

  arrest.

        Fisher relies on Opper v. United States, 348 U.S. 84 (1954) for the

  proposition that he cannot be convicted solely based on his own

  uncorroborated statements. The Supreme Court held that a defendant

  cannot be convicted of a crime based on the defendant’s out-of-court

  statements made to law enforcement subsequent to the commission of a

  crime unless the government introduces sufficient corroborating evidence

  that establishes the trustworthiness of the statements. Id. at 92-93.

        As a preliminary matter, to determine whether a statement is

  trustworthy for admission as a statement against interest, Federal Rule of

  Evidence 804(b)(3) requires that there be “corroborating circumstances

  which clearly indicate the trustworthiness of the statement itself.” United

  States v. Franklin, 415 F.3d 537, 547 (6th Cir. 2005) (citing United States

  v. Price, 134 F.3d 340, 348 (6th Cir. 1998). In this case, the text messages

  between Fisher and Arnold were made in the context of a transaction

  taking place between friends as opposed to statements made to law

  enforcement. The circumstances surrounding the text messages indicate

  trustworthiness where Fisher had no incentive to lie or shift blame in

  responding to Arnold’s statement that he was going to go to Fisher’s “crib”


                                       -9-
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23792 Filed 08/05/21 Page 10 of 15




   to grab his “hook ups”. Fisher’s Facebook message to Love Honey is also

   a private statement made to a friend, which does not raise the type of

   concerns that exist when a statement is made to law enforcement.

         Here, the government introduced corroborating evidence, including

   photographs and videos showing Fisher in constructive possession of the

   Bushmaster, in addition to the statements discussed above. This is not a

   case where Fisher was convicted of Count 33 solely based on his own

   uncorroborated statements. Given the submission of corroborating

   evidence, Fisher’s trial counsel was not objectively unreasonable in failing

   to move for dismissal of Count 33.

         C.    Failure to Argue for Suppression of Evidence

         This leads to the next argument made by Fisher, that trial counsel

   was ineffective because he did not “challenge the admission of video

   evidence and photographs” relied on by the government to establish

   Fisher’s “nexus to the subject firearms.” Fisher does not identify which

   videos and photographs should have been challenged, but more

   importantly he does not provide any basis for such a challenge, nor does

   he identify any authority that would have supported a challenge to these

   items. “Conclusory allegations alone, without supporting factual averments,

   are insufficient to state a valid claim under § 2255.” Jefferson v. United


                                        - 10 -
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23793 Filed 08/05/21 Page 11 of 15




   States,730 F.3d 537, 547 (6th Cir. 2013). Fisher therefore cannot prevail

   on this claim.

   II.   Appellate Counsel

         A.    Failure to Argue Fisher Entitled to Separate Trial

         Following jury selection, trial counsel moved for Fisher to have a

   separate trial from his co-defendants. The Court denied this motion. Fisher

   now argues that his appellate counsel was ineffective because he did not

   include the issue of severance among the issues he argued on appeal.

   The Supreme Court has held that “appellate counsel who files a merits

   brief need not (and should not) raise every nonfrivolous claim, but rather

   may select from among them in order to maximize the likelihood of

   success on appeal.” Smith v. Robbins, 528 U.S. 259, 288 (2000) (citing

   Jones v. Barnes, 463 U.S. 745 (1983)). In order to demonstrate that

   appellate counsel was incompetent for failing to raise a claim, defendant

   must show “that a particular nonfrivolous issue was clearly stronger than

   issues that counsel did present.” Id. Of course, defendant must still satisfy

   Strickland’s prejudice prong as well.

         “There is a preference in the federal system for joint trials of

   defendants who are indicted together.” Zafiro v. United States, 506 U.S.

   534, 537 (1993); see also Fed. R. Crim. P. 8(b). Fisher and his co-


                                         - 11 -
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23794 Filed 08/05/21 Page 12 of 15




   defendants were charged with RICO conspiracy, making the same

   evidence admissible against all of them. The Sixth Circuit has held that “a

   defendant is not entitled to severance because the proof is greater against

   a co-defendant.” United States v. Gardiner, 463 F.3d445, 473 (6th

   Cir.2006).

         On appeal, counsel raised four issues: that the Court erred in

   denying the motion for a Franks hearing; that the convictions on Counts 33

   and 34 should be vacated; that there was insufficient evidence presented

   to convict on Count 33; and that the Court erred in imposing sentence

   enhancements for obstruction of justice and for possession of three or

   more firearms. Given the strong preference for trying co-defendants

   together, the severance issue was not “clearly stronger” than the issues

   raised on appeal.

         Furthermore, Fisher has not demonstrated he would have prevailed

   on appeal had the issue of severance been raised. A district court’s denial

   of a motion to sever is reviewed under an abuse-of-discretion standard.

   United States v. Cody, 498 F.3d. 582, 586 (6th Cir. 2007). Fisher’s

   argument that he was denied a fair trial because the RICO charges

   dominated does not lead to a finding of abuse of discretion by this Court in

   denying the motion for separate trials. In fact, the jury proved it was


                                        - 12 -
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23795 Filed 08/05/21 Page 13 of 15




   capable of making a reliable, individualized judgment about Fisher’s guilt or

   innocence because it found him not guilty of the RICO count.

         Fisher has not shown that appellate counsel was ineffective by not

   raising the severance issue on appeal. Nor has Fisher shown he would

   have prevailed if the severance issue had been raised

         B.    Failure to Challenge that 922(g) Counts were Structural Error

         In a case decided after Fisher’s trial, the Supreme Court clarified the

   mens rea requirement for firearm possession offenses under 18 U.S.C. §

   922(g)(1). Rehaif v. United States, 139 S. Ct. 2191 (2019). In Rehaif, the

   Court held that in felon-in-possession of firearm cases, the government

   must not only prove that the defendant knowingly possessed a firearm, but

   also that the defendant knew he was a convicted felon when he possessed

   the firearm. Fisher’s final argument relates to the fact that his jury was not

   instructed that he had to know he was a convicted felon when he

   possessed the firearms that formed the basis for Counts 33 and 34. Fisher

   contends that the Court’s failure to so instruct the jury was a “structural

   error” that should have been raised in his appeal.

         A “structural error” is an error that affects the entire conduct of the

   proceedings from beginning to end.” Arizona v. Fulminante, 499 U.S. 279,

   306 (1991). Fisher relies on United States v. Gary, 954 F.3d 194 (4th Cir.


                                         - 13 -
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23796 Filed 08/05/21 Page 14 of 15




   2020), where the Fourth Circuit found that failure to advise a defendant

   prior to his guilty plea that an element of the felon-in-possession offense

   was that defendant knew he was a convicted felon was structural error. As

   a result, the Fourth Circuit vacated the defendant’s guilty plea and

   conviction. However, the Supreme Court reversed, holding that “a Rehaif

   error is not a basis for plain-error relief unless the defendant first makes a

   sufficient argument or representation on appeal that he would have

   presented evidence at trial that he did not in fact know he was a felon.”

   Greer v. United States, 141 S. Ct. 2090, 2100 (2021).

         Appellate counsel most likely did not make a structural error

   argument on Fisher’s behalf for the simple reason that Fisher stipulated at

   trial he had been convicted of at least one felony and he knew he had been

   convicted of a felony. See id. at 2097 (“In a felon-in-possession case

   where the defendant was in fact a felon when he possessed firearms, the

   defendant faces an uphill climb in trying to satisfy the substantial-rights

   prong of the plain-error test based on an argument that he did not know he

   was a felon. The reason is simple: If a person is a felon, he ordinarily

   knows he is a felon.”) While it is possible for a defendant to demonstrate

   he did not know he was a felon when he possessed firearms, Fisher has

   not represented that to be the case here.


                                         - 14 -
Case 2:15-cr-20652-GCS-DRG ECF No. 1754, PageID.23797 Filed 08/05/21 Page 15 of 15




                                     CONCLUSION

        Now therefore, for the reasons stated above,

        IT IS HEREBY ORDERED that defendant’s motion to vacate, set

   aside or correct sentence under 28 U.S.C. § 2255 is DENIED.

        The court declines to issue a certificate of appealability because

   defendant has not “made a substantial showing of the denial of a

   constitutional right,” for the reasons stated above. See 28 U.S.C. §

   2253(c)(2); Fed. R. App. P. 22.

   Dated: August 5, 2021

                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE



                                  CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                  August 5, 2021, by electronic and/or ordinary mail and also on
                  Eugene Fisher #51651-039, FCI Gilmer, Federal Correctional
                        Institution, P.O. Box 6000, Glenville, WV 26351.

                                        s/Brianna Sauve
                                          Deputy Clerk




                                             - 15 -
